Exhibit 10.8
 
January 26, 2009


Floyd Warkol, Chief Executive Officer
KSW, INC.
37-16 23rd Street
Long Island City, NY 11101


Dear Mr. Warkol:


Bank of America, N.A. is pleased to renew the availability period for your Two
Million and 00/100 Dollars ($2,000,000.00) revolving line of credit documented
by Facility No. 1 of the Loan Agreement dated April 1, 2007 (including any
previous amendments, the “Agreement”).


Effective as of the current Expiration Date of April 1, 2009, the availability
period shall be extended and shall expire on the new Expiration Date of April 1,
2010. All other terms and conditions of the Agreement shall remain in full force
and effect.


I also want to take this opportunity to thank you for your business. I believe
we can continue to provide your company with the same high level of customer
service and expertise.


If you have any questions, please contact your Client Manager, Victoria Scolaro
at (631) 547-7720.


Bank of America, N.A.


By:
     
/s/ Diane Phillip                                                 
                                                                                       
   
Diane Phillip, Document Administrator
 


